Case 3:20-bk-32748-SHB            Doc 31 Filed 04/15/21 Entered 04/15/21 15:22:46                       Desc
                                  Main Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

IN RE:         WILKISON, ALAN KEITH
               WILKISON, LAUREN MARIE

                                  DEBTOR(S)                      CASE NO. 3:20-bk-32748-SHB
                                                                 CHAPTER 7

                                         NOTICE OF HEARING

   Notice is hereby given that:

   A hearing will be held on the Motion to Sell on May 6, 2021, at 9:00 a.m., in Bankruptcy
   Courtroom, 1-C, located at First Floor, Howard H. Baker, Jr., United States Courthouse, Knoxville,
   Tennessee

   Given the current public health crisis, hearings may be telephonic only. Please check
   the court’s website www.tneb.uscourts.gov prior to the hearing for instructions on
   whether to appear in person or by telephone. Information on how to call in and
   participate is also posted on the website.

   Your rights may be affected. You should read these papers carefully and discuss them with your
   attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
   consult one.

   If you do not want the court to grant the relief requested, you or your attorney must attend this
   hearing. If you do not attend the hearing, the court may decide that you do not oppose the relief
   sought in the Motion to Sell and may enter an order granting that relief.


            MOTION OF TRUSTEE FOR AUTHORITY TO SELL PROPERTY
                         FREE AND CLEAR OF LIEN

   Ann Mostoller, Trustee, hereby gives notice to the Court, U.S. Trustee, creditors and

other parties in interest, that she intends to sell the real property belonging to the

estate, being 7119 Lawford Road, Knoxville, Tennessee 37919, AS IS/W HERE IS,

without warranty of any kind, to Robert Seaman for $525,000.00 cash, per the attached

PURCHASE AGREEMENT. The sale of the property will be as follows:

   1.          The sale is made by the Trustee pursuant §363(f)(3) and Bankruptcy Rule

6004. Notice is given in accordance with Bankruptcy Rule 9013-1(f)(1).
Case 3:20-bk-32748-SHB      Doc 31 Filed 04/15/21 Entered 04/15/21 15:22:46           Desc
                            Main Document     Page 2 of 3



   2.         Northpointe Bank has a first mortgage upon the premises which will be

satisfied in full from the sales proceeds of the premises.

   3.         The sale will be free and clear of all liens and encumbrances with the lien

rights of creditors, if any, attaching to the proceeds of sale. The Trustee is aware of no

liens other than that referred to in Paragraph 2 above.

   4.         Any and all costs, fees, and taxes customarily chargeable to a seller may

also be deducted and/or paid from the sales proceeds of the premises as a whole,

including a real estate commission to Mark Lane in the amount of $31,500.00 and

$4,150.00 owed to Jon Byron for necessary repair work prior to listing, resulting in a net

benefit to the estate of approximately $68,000.00, which is subject to a $30,000.00

homestead exemption.

   5.         The Trustee reserves the right to continue the sale from time to time and

from place to place as she deems appropriate.

   6.         Any objections not timely filed and served may be deemed waived.

   THIS IS THE ONLY NOTICE OF THE TRUSTEE'S PROPOSED SALE THAT WILL

BE MAILED TO CREDITORS AND ANY OTHER PARTIES IN INTEREST.

DATED: April 15, 2021.

                                          s/ Ann Mostoller
                                          Ann Mostoller, #001146
                                          Attorney for Trustee
                                          Mostoller, Stulberg, Whitfield, Allen & Tippett
                                          136 South Illinois Avenue, Suite 104
                                          Oak Ridge, TN 37830
                                          (865) 482-4466
                                          bdavis@msw-law.com
Case 3:20-bk-32748-SHB        Doc 31 Filed 04/15/21 Entered 04/15/21 15:22:46           Desc
                              Main Document     Page 3 of 3



                               CERTIFICATE OF SERVICE

   I hereby certify that on April 15, 2021, a true and exact copy of the foregoing Motion

to Sell and proposed order was filed electronically. Notice of this filing will be sent to

the following parties as indicated below:

Via Electronic/ECF Mail
Tiffany DiIorio, Attorney for United States Trustee; ECF
Brent S. Snyder, Attorney for Debtor(s); ECF
All parties indicated on the Court's electronic filing receipt

Via US Regular Mail
All parties as listed on the attached mailing matrix

                                            s/ Ann Mostoller
                                            Attorney
